DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
"driver's seat 39" on page 8 line 6 should read "driver's seat 38"
“shutter actuator 100” in Fig. 7 should be “gate actuator 100” as described in [0049]
In [0059], the container device 70 travelling autonomously to the disposal area is not shown in Fig. 4 or any other figure.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 all cite the first structural member and the second structural member without antecedent basis. Further, in the specification, the first and second structural members are referred to with the same reference numbers as the first and second structural bodies, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wendling (US 2009/019377 A1) in view of Matsugi et al. (EP 2,559,333 B1), hereinafter Matsugi.
Regarding claim 1, Wendling teaches work equipment (Combine 110, Figure) comprising:
a work equipment main body including a first structural body, a first travel unit provided on the first structural body, a first travel drive unit for driving the first travel unit, a first energy source for supplying energy to the first travel drive unit, and a work unit (Combine 10 has chassis 22 with wheels 24 for propulsion and cutter head 28, Figure); and
a container device including a second structural body, a second travel unit provided on the second structural body, a second travel drive unit for driving the second travel unit, a second energy source for supplying energy to the second travel drive unit, and a collected article container unit configured to store an article collected by the work unit (Container 20 for receiving harvested crop remains is towed on trailer 18 by tractor 14 of conventional configuration including wheels, engine, and battery, Figure and [0018]), the container device being detachably 
Wendling does not teach the work equipment main body with a container lifting device. Matsugi teaches wherein the work equipment main body is provided with a container lifting device configured to lift the container device in a connected state to the work equipment main body so as to raise the second travel unit from a ground (Lift link mechanisms 140 with lift cylinders 150 raise the grass container 132, Fig. 1 of Matsugi).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the work equipment of Wendling with the container lifting device as taught by Matsugi in order to lift the container that stores an article to improve driving performance. 
Regarding claim 5, the combination of Wendling in view of Matsugi as set forth above does not teach the container device including an own position detector and control unit for controlling the second drive unit. Wendling teaches wherein the container device includes an own position detection unit for detecting an own position, and a control unit for controlling the second travel drive unit so as to travel to and back from a prescribed collected article destination based on the own position detected by the own position detection unit (Tractor 14 receives position signals of adjacent forage harvester 12 and computer arrangement 116 controls driving of the tractor and container, [0021] of Wendling).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the work equipment of Wendling in view of Matsugi with the container device including an own position detector and control unit as taught by Wendling in order to facilitate disposal of the grass clippings by allowing the container to travel using its position.
Regarding claim 7, the combination of Wendling in view of Matsugi as set forth above does not teach the work unit being provided with a cutting blade for mowing grass. Matsugi teaches wherein the work unit is provided with a cutting blade for mowing, and the collected article is grass clippings (Cutting blades 113 cut grass, Fig. 2 of Matsugi).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the work equipment of Wendling in view of Matsugi with the work unit provided with a cutting blade for mowing grass as taught by Matsugi in order to mow grass using an established and well-known technique.
Regarding claim 17, the combination of Wendling in view of Matsugi as set forth above does not teach the work unit being provided with a cutting blade for mowing grass. Matsugi teaches wherein the work unit is provided with a cutting blade for mowing, and the collected article is grass clippings (Cutting blades 113 cut grass, Fig. 2 of Matsugi).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the work equipment of Wendling in view of Matsugi with the work unit provided with a cutting blade for mowing grass as taught by Matsugi in order to mow grass using an established and well-known technique.
Claims 2, 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wendling (US 2009/019377 A1) in view of Matsugi et al. (EP 2,559,333 B1), hereinafter Matsugi, further in view of Ogata et al. (US 7,992,373 B2), hereinafter Ogata.
Regarding claim 2, the combination of Wendling in view of Matsugi as set forth above does not teach a hook member and actuator to connect the first structural member to the second structural member. Ogata teaches wherein the container lifting device includes a hook member rotatably provided on the first structural body so as to detachably engage an engagement opening provided in the second structural body, and a hook actuator configured to rotatively actuate the hook member, is configured to displace the second structural body upward relative to the first structural body by rotation of the hook member engaged with the engagement opening, and serves as a latch device for selectively connecting the first structural member to the second structural member (Connecting mechanism 60 is hook shaped and engages grass collecting unit around connecting pins 62, which are pivoted by lift cylinders 34, Figs. 4 and 5 of Ogata).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the connection mechanism of Ogata to rearrange the parts to attach the actuating cylinder on the first structural body to rotate the hook to achieve the same result.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the work equipment of Wendling in view of Matsugi with the hook member and actuator to connect the first and second structural members as taught by Ogata in order to safely and easily connect the first and second structural bodies.
Regarding claim 8, the combination of Wendling in view of Matsugi further in view of Ogata as set forth above does not teach the container device including an own position detector and control unit for controlling the second drive unit. Wendling teaches wherein the container device includes an own position detection unit for detecting an own position, and a control unit for controlling the second travel drive unit so as to travel to and back from a prescribed collected article destination based on the own position detected by the own position detection unit (Tractor 14 receives position signals of adjacent forage harvester 12 and computer arrangement 116 controls driving of the tractor and container, [0021] of Wendling).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the work equipment of Wendling in view of Matsugi further in view of Ogata with the container device including an own position detector and control unit as taught by Wendling in order to facilitate disposal of the grass clippings by allowing the container to travel using its position.
Regarding claim 14, the combination of Wendling in view of Matsugi further in view of Ogata as set forth above does not teach the work unit being provided with a cutting blade for mowing grass. Matsugi teaches wherein the work unit is provided with a cutting blade for mowing, and the collected article is grass clippings (Cutting blades 113 cut grass, Fig. 2 of Matsugi).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the work equipment of Wendling in view of Matsugi further in view of Ogata with the work unit provided with a cutting blade for mowing grass as taught by Matsugi in order to mow grass using an established and well-known technique.
8.	Claims 6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wendling (US 2009/019377 A1) in view of Matsugi et al. (EP 2,559,333 B1), hereinafter Matsugi, further in view of Noji et al. (US 4,994970 A), hereinafter Noji.
Regarding claim 6, the combination of Wendling in view of Matsugi as set forth above does not teach the container device with an environment detection unit to determine a travel route. Noji teaches wherein the container device further includes an environment detection unit for detecting an environment surrounding the container device, and the control unit is configured to determine a travel route to the collected article destination based on the environment surrounding the container device detected by the environment detection unit (Robot 1 with container 9 has position/advance azimuth calculating means 13 to detect position and distance between other points in environment and course set means to discharge clipping 25 sets a course for the container to travel to a discharging place, Figs. 1 and 7 of Noji).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the work equipment of Wendling in view of Matsugi with the environment detection unit to determine a travel route as taught by Noji in order to safely allow the container to navigate to a discharge location.
Regarding claim 18, the combination of Wendling in view of Matsugi further in view of Noji as set forth above does not teach the work unit being provided with a cutting blade for mowing grass. Matsugi teaches wherein the work unit is provided with a cutting blade for mowing, and the collected article is grass clippings (Cutting blades 113 cut grass, Fig. 2 of Matsugi).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the work equipment of Wendling in view of Matsugi with the work unit provided with a cutting blade for mowing grass as taught by Matsugi in order to mow grass using an established and well-known technique.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wendling (US 2009/019377 A1) in view of Matsugi et al. (EP 2,559,333 B1), hereinafter Matsugi, further in view of Noji et al. (US 4,994970 A), hereinafter Noji, and Ogata et al. (US 7,992,373 B2), hereinafter Ogata.
Regarding claim 9, the combination of Wendling in view of Matsugi further in view of Ogata does not teach the container device with an environment detection unit to determine a travel route. Noji teaches wherein the container device further includes an environment detection unit for detecting an environment surrounding the container device, and the control unit is configured to determine a travel route to the collected article destination based on the environment surrounding the container device detected by the environment detection unit (Robot 1 with container 9 has position/advance azimuth calculating means 13 to detect position and distance between other points in environment and course set means to discharge clipping 25 sets a course for the container to travel to a discharging place, Figs. 1 and 7 of Noji).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the work equipment of Wendling in view of Matsugi further in view of Ogata with the environment detection unit to determine a travel route as taught by Noji in order to safely allow the container to navigate to a discharge location.

Allowable Subject Matter


Claims 10-13, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Double Patenting
Claims 1, 5-7 of this application are patentably indistinct from claims 1, 6-8 of Application No. 16/472,103. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holz et al. (US 2015/0250099 A1) discloses a mower that attaches to a collection system through a hook and pin with an actuator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW IAN NEAL whose telephone number is (571)272-4484.  The examiner can normally be reached on M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/MATTHEW IAN NEAL/Examiner, Art Unit 3671